PER CURIAM.
Although we find no error by the trial court in dismissing Count I of appellants’ third amended complaint, we are of the view that the appellants have stated a cause of action for declaratory relief with reference to the allegations set out in Count II. The appellants are condominium unit owners and lessees to a condominium recreational facilities lease. We express no view on the merits of appellants’ allegations but we do believe they are entitled to a determination of the effect on their rights of the landlord’s conveyance to other lessees of the landlord’s interest in the leased premises.
Accordingly, the order of dismissal with prejudice of the trial judge is affirmed in part and reversed in part with instructions for further proceedings in accord herewith.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.